DETAILED ACTION


The present application is being examined under the AIA  first to file provisions. This action is in response to applicant’s RCE filed on 12/16/2020. Claims 1-20 were pending.
Claims 1-20 are now allowed.

REASONS FOR ALLOWANCE

The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“identifying a second compute node, from the prioritized list of the plurality of voluntary compute nodes, for verifying computational correctness of a tuple stream computation for the stream operator; replicating the tuple stream computations for the stream operator; verifying individual computation steps, via a byte-by-byte comparison of tuple data, rather than verifying final result tuples of the streams graph, in order to prevent the stream graphs from becoming exponentially wide as the tuple stream computations are replicated; verifying the replicated tuple stream computations as a shared set prior to distributing to a new voluntary compute node for a next computation.” In light of other features recited in independent claim 1 and similarly recited in independent claims 8 and 15.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
4/10/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447